 The relief described hereinbelow is SO
 ORDERED

 Done this 6th day of February, 2020.




 Bess M. Parrish Creswell
 United States Bankruptcy Judge

_______________________________________________________________



                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

In re:
SUNSET POINT CONDOMINIUM OWNERS                          Chapter 7
ASSOCIATION, INC.,
                                                         Case No. 16-81278
   Debtor(s)



               ORDER DIRECTING PAYMENT OF FUNDS TO CLAIMANT

       Upon consideration of the Application for Payment of Unclaimed Funds filed on

September 25, 2019 (Doc. 117), it is hereby

       ORDERED that the Clerk of the United States Bankruptcy Court is directed to

disburse $5,748.75 to the claimant as follows:


                              Julia B. Murray
                              3435 Armonia Circle
                              Colorado Springs, CO 80918




 Case 16-81278       Doc 123      Filed 02/06/20 Entered 02/06/20 09:54:30   Desc Main
                                   Document     Page 1 of 2
                                     ###END OF ORDER###



c:Debtor
  Debtor’s Attorney
  Chapter 7 Trustee
  U.S. Attorney
  Julia B. Murray, 3435 Armonia Circle, Colorado Springs, CO 80918




Submitted by:
Janet Clark




 Case 16-81278       Doc 123      Filed 02/06/20 Entered 02/06/20 09:54:30   Desc Main
                                   Document     Page 2 of 2
